CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 Clark D. Wagner, President and Principal Executive Officer, and Joseph I. Benedek, Treasurer and Principal Financial Officer, of the First Investors Life Series Funds (the “Registrant”), certify, pursuant to 18 U.S.C. Section 1350 as enacted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to their knowledge: 1. The Registrant’s periodic report on Form N-CSR of the First Investors Life Series Funds for the six months ended June 30, 2017, fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2. The information contained in such Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. By: /s/ Clark D. Wagner By: /s/ Joseph I. Benedek Clark D. Wagner Joseph I. Benedek President and Principal Executive Officer, Treasurer and Principal Financial Officer, First Investors Life Series Funds First Investors Life Series Funds Dated: August 28, 2017 Dated: August 28, 2017
